UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7253



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY LANE HOOKER, a/k/a D, a/k/a Hook,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-96-188, CA-98-941-1)


Submitted:   February 24, 2000             Decided:   March 6, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Rodney Lane Hooker, Appellant Pro Se. Robert Michael Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney Lane Hooker seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error.   Accordingly, we deny Hooker’s motion for a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court.   See United States v. Hooker, Nos. CR-

96-188; CA-98-941-1 (M.D.N.C. Aug. 23, 1999).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2